United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-3636NI
                                    _____________

Mark Emerson Willey,                      *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Northern
      v.                                  * District of Iowa.
                                          *
Douglas G. Schermer; City of              *     [UNPUBLISHED]
Maquoketa; Cindy Fier,                    *
                                          *
                    Appellees.            *
                                    _____________

                             Submitted: August 18, 1997
                                 Filed: August 22, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Mark Emerson Willey appeals the district court's order denying Willey's motion
for new trial in this 42 U.S.C. § 1983 action. Following a bench trial, the district court
awarded Willey nominal damages against two defendants (Schermer and the City of
Maquoketa) who conceded liability for violation of Willey's First Amendment rights
and absolved a third defendant (Fier) of any liability. A review of the record and the
parties' briefs show the ruling of the district court was correct. Because the appeal
involves the straightforward application of settled principles of law, an extended
discussion is not warranted. We affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-